Title: From George Washington to Arthur Young, 1 September 1793
From: Washington, George
To: Young, Arthur


          
            Sir,
            Philadelphia Septr 1st 1793.
          
          Instead of commencing this letter with an apology for suffering your favor of the 17th
            of last Jany to remain so long unacknowledged, I will refer you to the bearer, who is
            perfectly acquainted with my situation, for the reason why it has done so.
          The bearer Sir, is Mr Lear, a gentleman who has been a member of my family seven years;
            and, until the present moment, my Secretary—consequently cannot, as I have observed
            before, be unknowing to the nature, & pressure of the business in which I am
            continually involved.
          As a proof, however, that I have not been altogether inattentive to your commands, I
            enclose the result of Mr Peters’s answer to some enquiries of yours; and the copy also
            of a letter from Mr Jefferson to whom I had propounded, for solution, other queries
            contained in your letter of the above date. The documents
            I send, have the signature of these gentlemen annexed to them, but for your satisfaction
            only. Mr Peters is, as you will perceive by a vein in his letter, a man of humour. He is
            a theorist, and admitted one of the best practical farmers in this part of the State of Pennsylvania.
          But, as it is not so much what the soil of this Country actually produces, as what it
            is capable of producing by skilful management that I conceive to be the object of your
            enquiry, & to know whether this produce would meet a ready Market & good prices.
            What the nature of the Climate in general, is. The temperature thereof in the different
            States. The quality & prices of the lands, with the improvements thereon, in various
            parts of the Union. The prospects which are unfolding in each &ca &ca. I can do
            no better than refer you to the Oral information of the bearer, who is a person of
            intelligence; & pretty well acquainted with the States from New Hampshire
            (inclusive) to Virginia; and one in whom you may, as I do, place entire confidence in
            all he shall relate of his own knowledge, & believe what is given from information,
            as it will be handed with caution.
          Mr Lear has been making arrangements for forming an extensive commercial establishment
            at the Federal City on the River Potomac; and now goes to Europe for the purpose of
            taking measures, there, to carry his plan into effect. I persuade myself that any
            information you can give him, respecting the Manufactures of Great Britain, will be
            gratefully received; and as I have a particular
            friendship for him, I shall consider any civilities shewn him by you, as a mark of your
            politeness to Sir Your Most Obedient & Very Hble Servt
          
            Go: Washington
          
        